                                                              Case 2:17-cv-03117-JCM-GWF Document 21 Filed 11/07/18 Page 1 of 3



                                                          1   JAMES P. KEMP, ESQ.
                                                              Nevada Bar No.: 6375
                                                          2   VICTORIA L. NEAL, ESQ.
                                                          3   Nevada Bar No.: 13382
                                                              KEMP & KEMP
                                                          4   7435 W. Azure Drive, Ste 110
                                                              Las Vegas, NV 89130
                                                          5   702-258-1183 ph/702-258-6983 fax
                                                              jp@kemp-attorneys.com
                                                          6   vneal@kemp-attorneys.com
                                                          7
                                                              Attorneys for Plaintiff
                                                          8   Jorge Rosales

                                                          9                              UNITED STATES DISTRICT COURT
                                                         10                                      DISTRICT OF NEVADA
                                                                                                            ***
                                                         11
                                                              JORGE ROSALES,                                  )
                                                         12                                                   ) Case No.: 2:17-cv-03117-JCM-GWF
                                                                                                              )
                                                         13                                Plaintiff,         ) STIPULATION AND [PROPOSED]
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                     vs.                                      ) ORDER FOR EXTENSION OF TIME
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14                                                   ) FOR PLAINTIFF TO RESPOND TO
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                                                              ) DEFENDANT’S MOTION FOR
                                                         15   BELLAGIO, LLC, a Nevada corporation;            ) SUMMARY JUDGEMENT AT ECF NO.
                                                                                                              ) 20
                                                         16                                                   )
                                                                                                              ) [FIRST REQUEST]
                                                                                           Defendant.         )
                                                         17

                                                         18          Pursuant to Local Rules IA 6-1, LR IA 6-2, and LR 7-1, Plaintiff JORGE ROSALES
                                                         19   (“Plaintiff”), by and through his undersigned counsel, James P. Kemp, Esq. and Victoria L. Neal,
                                                         20
                                                              Esq., of the law firm of Kemp & Kemp, and Defendant BELLAGIO (“Defendant”), by and
                                                         21
                                                              through its undersigned counsel, Deverie J. Christensen, Esq. and Phillip C. Thompson of the
                                                         22
                                                              law firm of Jackson Lewis P.C., hereby stipulate, subject to approval by the Court, to extend the
                                                         23

                                                         24   time for Plaintiff to respond to Defendant’s Motion For Summary Judgment at ECF No. 20. This

                                                         25   is the first request for an extension of time for Plaintiff to respond to Defendant’s Motion for

                                                         26   Summary Judgement. This request is sought in good faith and not for purposes of undue delay.
                                                         27

                                                         28

                                                                                                             1
                                                              Case 2:17-cv-03117-JCM-GWF Document 21 Filed 11/07/18 Page 2 of 3



                                                          1      I.       RELEVANT FACTS
                                                          2            Discovery in this matter closed September 21, 2018 after two previous extensions were
                                                          3
                                                              requested and granted due to the scheduling of depositions and the parties not having transcripts
                                                          4
                                                              necessary to proceed with preparing dispositive motions.    ECF Nos. 17 and 19. The current
                                                          5
                                                              dispositive motion deadline was October 22, 2018, with responses due November 12, 2018
                                                          6

                                                          7   (Veteran’s Day).

                                                          8      II.      REASON FOR REQUEST

                                                          9            The extension is necessary because of Plaintiff’s counsels’ extremely heavy workload.
                                                         10   This includes, but it not limited to, an opening brief for the Ninth Circuit Court of Appeals, an
                                                         11
                                                              opening brief for the Nevada Supreme Court, preparation for and conducting nine depositions
                                                         12
                                                              (three out of state) including 30(b)(6) witnesses, defending two depositions, preparation for and
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                              attending four worker’s compensation hearings, preparation for and attending an unemployment
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15   hearing, preparation for and attending an Early Neutral Evaluation conference, and an opposition

                                                         16   to a summary judgement motion in another matter. This does not include Plaintiff’s counsel’s

                                                         17   conducting their normal course of business including meeting with clients and potential clients,
                                                         18
                                                              meet and confers with opposing counsel, witness and expert interviews, and answering and
                                                         19
                                                              propounding formal discovery requests. In addition, there was one holiday (Nevada Day) and
                                                         20
                                                              two more holidays (Veteran’s Day and Thanksgiving) within now the requested extension time.
                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                                                                             2
                                                              Case 2:17-cv-03117-JCM-GWF Document 21 Filed 11/07/18 Page 3 of 3



                                                          1          Therefore, the parties agree that an extension of time is appropriate and stipulate that
                                                          2   Plaintiff have up to and including November 26, 2018, in which to respond to Defendant’s
                                                          3
                                                              motion for summary judgment.
                                                          4
                                                              Respectfully submitted,
                                                          5

                                                          6          Dated this 7th day of November, 2018.

                                                          7
                                                              KEMP & KEMP                                        JACKSON LEWIS P.C.
                                                          8

                                                          9
                                                              /s/ Victoria L. Neal                                       /s/ Phillip C. Thompson
                                                         10   James P. Kemp Bar, No. 6375                        Deverie J. Christensen, Bar No. 6596
                                                         11   Victoria L. Neal, Bar No. 13382                    Phillip C. Thompson, Bar No. 12114
                                                              7435 W. Azure Dr., Ste. 110                        3800 Howard Hughes Parkway, Ste. 600
                                                         12   Las Vegas, Nevada 89130                            Las Vegas, Nevada 89169

                                                         13   Attorneys for Plaintiff                            Attorneys for Defendant
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                              Jorge Rosales                                      Bellagio, LLC
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15

                                                         16                                             ORDER

                                                         17   IT IS SO ORDERED:
                                                         18
                                                                      November 7, 2018
                                                         19   Dated: ___________________                 ________________________________________
                                                                                                         UNITED STATES DISTRICT COURT
                                                         20                                              MAGISTRATE JUDGE GEORGE W. FOLEY

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                                                                             3
